Citation Nr: 1526774	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hand mild degenerative joint disease of the first carpal metacarpal joint space (claimed as a right hand disability).

2.  Entitlement to service connection for right hand peripheral neuropathy (claimed as a right hand disability).

3.  Entitlement to service connection for a right elbow disability, diagnosed as right elbow mild arthritis.

4.  Entitlement to service connection for a groin disability.

5.  Entitlement to service connection for a chest disability, claimed as possible internal injuries.

6.  Entitlement to service connection for a right eye disability.

7.  Entitlement to service connection for a prostate disability, diagnosed as an enlarged prostate, claimed as due to herbicide exposure.
8.  Entitlement to service connection for colon polyps, claimed as due to herbicide exposure.

9.  Entitlement to service connection for a respiratory disability, diagnosed as chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.

10.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

11.  Entitlement to special monthly compensation due to the need of regular aid and attendance for a spouse.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA paperless claims processing system contains VA treatment records dated from August 2011 to June 2012, and from September 2012 to April 2013.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.

The issues of entitlement to service connection for a right elbow disability; entitlement to service connection for a right eye disability; entitlement to service connection for a prostate disability; entitlement to service connection for colon polyps; entitlement to TDIU; and entitlement to special monthly compensation due to the regular need of aid and attendance for a spouse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's right hand disability, diagnosed as mild degenerative joint disease of the first carpal metacarpal joint space, was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

2.  The preponderance of the evidence is against finding that the Veteran's right hand peripheral neuropathy was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

3.  The evidence of record is against a finding that the Veteran has a current groin disability.

4.  The evidence of record is against a finding that the Veteran has a current chest disability, claimed as possible internal injuries.

5.  The preponderance of the evidence is against finding that the Veteran's  respiratory disability, diagnosed as COPD, was initially manifested in service or is otherwise etiologically related to service, to include exposure to asbestos in service.





CONCLUSIONS OF LAW

1.  The Veteran's right hand disability, diagnosed as mild degenerative joint disease of the first carpal metacarpal joint space was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Right hand peripheral neuropathy was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for a groin disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for entitlement to service connection for a chest disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The Veteran's respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 



      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in January 2010, February 2010, April 2010, and May 2012.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

VA examinations were obtained in August 2010 and June 2012.  The VA examinations included opinions which discussed the etiology of the Veteran's right hand disabilities, groin disability, chest disability, and respiratory disability.  The opinions provided with respect to these claims were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Right Hand Disabilities

The Veteran is seeking service connection for right hand disabilities, diagnosed as mild degenerative joint disease of the first carpal metacarpal joint space and peripheral neuropathy.  He essentially contends that he injured his hand in service and his current right hand disabilities are a result of that trauma.

The Veteran's service treatment records revealed that the Veteran experienced trauma to his right hand in July 1968.  He reported that he struck his hand on a steel beam.  On examination, the right hand was very tender to touch, and there was some swelling.  X-ray imaging was negative.  The impression was contusion of the right hand.  The Veteran was treated with an ace wrap and light duty.  There were no follow up complaints of right hand pain or treatments for the right hand following this incident.  On the Veteran's December 1971 separation examination, his upper extremities were evaluated as normal, and he did not have any complaints regarding his right hand.

The first post-service evidence of treatment for the right hand was in August 2011.  In a VA treatment record, the Veteran reported right hand pain for the past 20 years.  He indicated that it was getting worse.

On VA examination in August 2010, the examiner noted the injury to the Veteran's right hand in service.  The examiner noted that x-ray imaging of the right hand at the time was negative, and there were no follow ups or complaints.  The examiner noted that the Veteran's December 1971 separation examination was negative for any right hand disability, and the Veteran did not report any complaints regarding his right hand.  The Veteran reported that during service, he used to hang from the boat using his hands.  The Veteran did not recall any specific fracture or trauma to his right hand.  He reported that for the last several years, he had some weakness and numbness in his right hand, which had worsened in the last year and a half.  He reported current pronounced weakness in his right hand, decreased grip strength, and dexterity.  He denied any current treatment.  

The examiner diagnosed the Veteran with mild degenerative joint disease of the first carpal metacarpal joint space. The examiner found that this condition was not caused by or related to the Veteran's active duty service.  The examiner also diagnosed the Veteran with right hand peripheral neuropathy.  The examiner found that this condition was not caused by or related to the right hand contusion sustained and resolved 25 years ago while in service.  The examiner explained that the Veteran's right hand weakness and numbness were of several years duration, and were not acute findings.  The examiner noted that because of the Veteran's positive pronator drift, he advised the Veteran to seek medical attention from his primary care provider as soon as possible to rule out a possible stroke.  The examiner indicated that the current presentation of the positive pronator drift was not pertinent to the peripheral neuropathy of the right hand of several years duration.  The examiner noted that the contusion to the right hand in service was acute and apparently resolved without any complaints.  The examiner noted that radiologic studies of the right hand at the time were negative.  The examiner found no complaints of pain, weakness, or numbness for the remainder of the Veteran's active duty service, as well as for 20 years after service.  Therefore, the examiner found that the Veteran's mild degenerative joint disease of the first carpal metacarpal joint space and peripheral neuropathy of the right hand were not caused by or related to his active duty service.

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right hand disability is not warranted.

The Veteran has been diagnosed with mild degenerative joint disease of the first carpal metacarpal joint space and peripheral neuropathy of the right hand.  Accordingly, as there are current right hand disabilities, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active duty service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active duty service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this instance, however, service connection for degenerative joint disease of the right hand on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for degenerative joint disease of the right hand on a presumptive basis is not warranted.  

Next, the Board notes that, in conjunction with other claims on appeal, the Veteran has asserted that he was exposed to herbicides while serving on a ship in the inland waterways of Vietnam.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  

Pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).  In order to warrant a compensable evaluation for peripheral neuropathy of the right hand, the evidence must show at least mild incomplete paralysis of the lower radicular group (Diagnostic Codes 8512-8712); all radicular groups (Diagnostic Codes 8513-8713); radial nerve (Diagnostic Codes 8514-8714); median nerve (Diagnostic Codes 8515-8715); or ulnar nerve (Diagnostic Codes 8516-8716).  38 C.F.R. § 4.124a. 

The Veteran has not specifically alleged that his right hand peripheral neuropathy is related to his claimed herbicide exposure, and his Vietnam service has not yet been verified.  Nonetheless, even if inservice exposure to herbicide was shown, the Board finds that he would not be entitled to service connection for peripheral neuropathy on a presumptive basis.   The record does not show such neuropathy of the right hand within one year of the Veteran's active military service.  On the contrary, his peripheral neuropathy of the right hand is not shown to be manifested until many years following his separation from service.  In this regard, in the Veteran's August 2010 VA examination, he reported that for the last several years, he had some weakness and numbness in his right hand, which had worsened in the last year and a half.  He reported current pronounced weakness in his right hand, decreased grip strength, and dexterity.  The examiner diagnosed the Veteran with right hand peripheral neuropathy for several years duration.  The examiner found no complaints of pain, weakness, or numbness of the right hand for 20 years after service.  Accordingly, as that condition was not shown to a compensable degree of 10 percent within one year following any potential exposure to herbicides during service, service connection on a presumptive basis would not be warranted.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).

The Board also finds that the weight of the evidence is against a finding that the Veteran's current right hand disabilities are etiologically related to the Veteran's active duty service on a direct basis.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as right hand pain, the diagnoses of degenerative joint disease and peripheral neuropathy, require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his right hand disabilities, diagnosed as degenerative joint disease of the first carpal metacarpal joint space and peripheral neuropathy, are not simple medical conditions and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of degenerative joint disease and peripheral neuropathy requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his right hand disabilities.  While competent to report right hand pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's right hand disabilities are not simple medical conditions he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  

As such, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current right hand disabilities and the Veteran's active duty service.  In fact, the only medical opinion addressing the etiology of the right hand disabilities weighs against the claims.  

The Board finds that the August 2010 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's right hand disabilities.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The examiner found that the Veteran's right hand disabilities were not caused by or related to the right hand contusion sustained and resolved over 25 years ago while in service.  The examiner explained that the Veteran's right hand weakness and numbness were of several years duration, and were not acute findings.  The examiner noted that because of the Veteran's positive pronator drift, he advised the Veteran to seek medical attention from his primary care provider as soon as possible to rule out a possible stroke.  The examiner indicated that the current presentation of the positive pronator drift was not pertinent to the peripheral neuropathy of the right hand of several years duration.  The examiner noted that the contusion to the right hand in service was acute and apparently resolved without any complaints.  The examiner noted that radiologic studies of the right hand at the time were negative.  The examiner found no complaints of pain, weakness, or numbness for the remainder of the Veteran's active duty service, as well as for 20 years after service.  Therefore, the examiner found that the Veteran's mild degenerative joint disease of the first carpal metacarpal joint space and peripheral neuropathy of the right hand were not caused by or related to his active duty service.

The Board finds that the examiner's opinion adequately explains why the Veteran's current right hand disabilities were not caused by or a result of the injury to his hand service.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's right hand disabilities.  As discussed, the etiology of the Veteran's right hand disabilities is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's right hand disabilities were caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The August 2010 VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's right hand disabilities, as well as consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service complaints and treatment, and his reports as to symptoms for the past 20 years, the Board ultimately places far more probative weight on the VA medical opinion.  Given that the most probative opinion is against a finding of a relationship between the right hand disabilities and service, the Board finds that service connection is not warranted.  

In support of his claim for service connection, the Veteran has alluded to a continuity of right hand symptomatology in the years since service.  However, in his August 2010 VA examination, he reported weakness and numbness in his right hand for the last several years.  Moreover, in an August 2011 VA treatment record, he reported right hand pain for the past 20 years.   He is competent to report the history of his right hand pain (including a continuity of symptomatology in the years since service), but his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  In light of the absence of any clinical evidence of treatment for a right hand disability for many years following service (approximately 38 years post-service), and the Veteran's August 2011 report of a history of right hand pain for the past 20 years (approximately 20 years post-service), the Board concludes that the Veteran's reports in support of his claim for service connection, of a continuity of right hand pain symptomatology in the years since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

In sum, the weight of the evidence shows that the Veteran's right hand disabilities, diagnosed as mild degenerative joint disease of the first carpal metacarpal joint space and peripheral neuropathy are unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims of service connection for the right hand disabilities, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

IV.  Groin Disability

The Veteran is seeking service connection for a groin disability.

His service treatment records revealed complaints of pain in the right lower quadrant and groin in September 1968.  The Veteran reported that it felt "like a rupture."  He reported great difficulty walking and standing.  He reported that he awoke with the above symptoms, but the pain was better now.  The examiner indicated that a hernia was not identified.  The right testes was elevated and there was some swelling above the testicle.  The impression was rule out torsion of the testicle, and the Veteran was referred for a urology consultation.  In the urology consultation, the Veteran reported a sharp, shooting pain in his right groin, which was better now.  He denied any prior history of abdominal problems or hernias.  On examination, the right testicle was found to be elevated with mild swelling above the right testicle.  The epidymis was not definitely located.  No hernias were identified.  The provisional diagnosis was rule out torsion of testicle (with some amount of spontaneous detorsion).  The Veteran had a normal prostate examination.  On the Veteran's December 1971 separation examination, he did not report any problems with his groin, and his abdomen, viscera, and muscles were evaluated as normal.

Post-service treatment records did not reveal any treatment for or diagnosis of a groin condition.

On VA examination in August 2010, the Veteran reported that, while in service, he woke up one day and felt that "something was not right in the right groin."  He reported that he went to the doctor, but there was no diagnosis.  He indicated that he currently experienced occasional groin pain.  He indicated that this pain sometimes appeared with physical exertion, such as mowing the lawn, and sometimes it appeared with rest.  He denied any muscle injury.  There was no associated vascular, nerve or bone injury.  There were no reported flare-ups.  The Veteran described his condition as a "vague discomfort" in the right groin which "comes and goes."  He denied any bulging masses or hernias.  He denied a history of surgery.  At the time of the examination, the Veteran did not have any complaints regarding his right groin area.  He denied any current treatment.

The examiner noted that the Veteran's service treatment records showed treatment for right groin pain in September 1968.  On this date, the Veteran complained of pain in the right groin area and the right lower quadrant.  At that time, no hernia had been found.  Because the examiner suspected a possible torsion of the testicles, a urology consultation was ordered.  The subsequent urology consultation indicated that testicular torsion was ruled out.  The Veteran had a normal prostate examination.  The examiner noted that there were no further complaints related to the right groin in service, and the December 1971 separation physical was normal.  The examiner noted that at that time, the Veteran denied symptomatology regarding his groin or abdominal area, and muscle pain was not noted.   Following a physical examination, the examiner found that despite the Veteran's subjective complaints, the normal objective findings did not support a diagnosis of any groin disability at that time.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a groin disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current groin disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced occasional pain in his groin.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's lay assertions do not constitute a competent clinical diagnosis of an existing groin disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

Here, the record unequivocally shows that the Veteran has not been diagnosed with any groin disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the one-time treatment for groin and right lower quadrant pain in service in September 1968, the weight of the evidence is against a finding that the Veteran had a groin disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disorder in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disorder for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

V.  Chest Disability

The Veteran is seeking service connection for a chest disability, claimed as possible internal injuries.

His service treatment records revealed that he was kicked in the left chest area in January 1970.  The Veteran complained of pain on inspiration.  He noted pain and tenderness to percussion over the lower rib.  X-ray imaging of the chest was negative.  The impression was bruised ribs, rule out fracture and ruptured spleen.  There were no follow up treatments or complaints related to this injury.  On the Veteran's December 1971 separation examination, he did not have any complaints related to his chest, and his chest was evaluated as normal.

Post-service treatment records dated in May 2006 noted complaints of chest pain.  On examination, the chest was normal with no acute infiltrates or pulmonary masses.

On VA examination in August 2010, the Veteran reported a history of smoking since age 19.  He reported that he was "bumped" on the left side of his chest in service.  He indicated that at that time, he was told about possible spleen damage that later was ruled out.  The Veteran denied any current complaints regarding his chest.  He denied any muscle injury or associated vascular, nerve, or bone injury.  He denied a history of fracture of the ribs.  On examination, there was no discomfort of the chest or ribs with palpation.  The Veteran denied any current treatment.

The examiner noted that a service treatment record dated in January 1970 revealed that the Veteran was treated after he was "hit in the left side of chest."  At that time, he reported some discomfort in the area of the fifth, sixth, and seventh ribs.  A chest x-ray was negative.  The abdominal examination was negative.  There were no further complaints regarding the chest injury.  The examiner found that apparently the condition resolved, as the Veteran's December 1971 separation physical was normal, and the Veteran denied any chest complaints.  On examination, the chest was bilaterally symmetric.  Respirations were regular and thythmic.  Lungs were clear, with no wheezes or crackles.  The heart rate was regular and thythmic.  There was no pain with palpation of the chest.  The examiner indicated that a chest x-ray was not necessary, as the Veteran denied any symptomatology of the chest and the physical examination was normal.  The examiner noted, as per the service treatment records, the chest x-ray in service was negative for pathology.  The examiner found that there were no subjective complaints or objective findings to support a diagnosis of any residuals of the resolved left chest contusion sustained 40 years ago while in service.

A chest x-ray dated in June 2012 revealed no confluent infiltrates, acute congestive changes, masses, or pleural effusions.  The Veteran's bones, soft tissues, trachea, and pulmonary vascularity were all normal.  An April 2013 VA treatment record was negative for chest pain, palpation, pressure, shortness of breath, or dyspnea on exertion.

Initially, the Board notes that the Veteran has filed a separate claim for a respiratory disability, diagnosed as COPD.  This matter will be addressed in a separate discussion below.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a chest disability (claimed as internal injuries) currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current chest disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced occasional pain in his chest.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's lay assertions do not constitute a competent clinical diagnosis of an existing chest disability (claimed as internal injuries).  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

Here, the record unequivocally shows that the Veteran has not been diagnosed with any chest disability at any time during the course of the appeal.  Moreover, in the Veteran's August 2010 VA examination, the Veteran denied any chest symptomatology.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the in-service injury to the left chest area in January 1970, the weight of the evidence is against a finding that the Veteran had a chest disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disorder in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disorder for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

VI.  Respiratory Disability

The Veteran is seeking service connection for a respiratory disability, diagnosed as COPD.  Specifically, he contended that he developed his current respiratory disability as a result of exposure to asbestos and chemicals when he served aboard the USS McKean and the USS Oriskany.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a Manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related respiratory disability under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

As an initial matter, the Board notes that the Veteran has been diagnosed with COPD, emphysematous type.  The Veteran's service personnel records revealed that he served on active duty with the United States Navy from January 1968 to December 1971.  The Veteran's military occupational specialty was listed as a "Boatswain's Mate," which would likely have resulted in minimal asbestos exposure.

It is neither shown nor contended that the Veteran manifested COPD prior to June 2012 (approximately 41 years after service separation), when a VA examiner first diagnosed the Veteran with COPD.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds no competent evidence that attributes COPD to active duty, to include exposure to asbestos.  

The Veteran's service treatment records showed no diagnosis, treatment, or complaints for a lung condition.  A chest x-ray at the time of separation was negative.  

Post-service private treatment records dated in May 2006 noted complaints of chest pain.  On examination, the chest was normal with no acute infiltrates or pulmonary masses.

Post-service VA treatment records dated from August 2010 through June 2012 noted a diagnosis of tobacco use disorder.  A chest x-ray in June 2012 found no confluent infiltrates, acute congestive changes, masses, or pleural effusions.  There was no diagnosis of an asbestos-related disability.  An April 2013 VA treatment record was negative for chest pain, palpation, pressure, shortness of breath, or dyspnea on exertion.

On VA examination dated in June 2012, the examiner noted that the Veteran had smoked tobacco since age 19.  The examiner noted that the Veteran used to smoke a maximum of two packs per day, but currently smoked one pack or less a day.  The examiner noted that the Veteran's service treatment records and post-service treatment records were silent regarding a lung condition.  The examiner noted that the Veteran reported exposure to asbestos in service, specifically from sleeping underneath flight decks and inhaling dust off the airplanes, and from working in enclosed spaces next to pipe lines and chemicals.  The examiner noted that the Veteran's December 1971 separation examination was silent regarding any chest complaints.  The examiner noted a May 2006 post-service private treatment record in which the Veteran complained of chest pain.  The examiner indicated that the chest x-ray on this date was normal, and there were no acute infiltrates or pulmonary masses.  The examiner noted that an August 2010 VA examination was negative for any chest complaints.  The examiner found that VA treatment records dated from August 2010 to June 2012 were silent regarding a respiratory condition.  The examiner noted that a chest x-ray dated in June 2012 revealed no confluent infiltrates, acute congestive changes, masses, or pleural effusions.  The examiner found that the bones, soft tissues, trachea, and pulmonary vascularity were all normal.

After a physical examination of the Veteran's lungs, to include pulmonary function testing, the examiner diagnosed COPD, emphysematous type.  The examiner found no evidence of asbestosis.  The examiner found that the Veteran's COPD was less likely than not due to his in-service asbestos exposure while serving as a Boatswain's Mate.  The examiner explained that the Veteran's current pulmonary function test was suggestive of COPD, emphysematous type, based on the low normal FEV1/FVC and reduced DLCO.  The examiner indicated that asbestos exposure was not a recognized cause of asthma, emphysema, or COPD.

While the Veteran has made statements to the effect that his respiratory disability is related to asbestos exposure in service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006).

As such, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current respiratory disability and the Veteran's active duty service, to include asbestos exposure.  In fact, the only medical opinion addressing the etiology of the respiratory disability weighs against the claim.  

The Board finds that the June 2012 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's respiratory disability.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The examiner found no evidence of asbestosis.  The examiner found that the Veteran's COPD was less likely than not due to his in-service asbestos exposure while serving as a Boatswain's Mate.  The examiner explained that the Veteran's current pulmonary function test was suggestive of COPD, emphysematous type, based on the low normal FEV1/FVC and reduced DLCO.  The examiner indicated that asbestos exposure was not a recognized cause of asthma, emphysema, or COPD.  The examiner also noted the Veteran's history of smoking tobacco since he was 19.  The examiner noted that the Veteran used to smoke two packs per day, but currently only smoked one pack or less per day.

The Board finds that the examiner's opinion adequately explains why the Veteran's current respiratory disability was not caused by or a result of service, to include asbestos exposure.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's respiratory disability, diagnosed as COPD, emphysematous type.  As discussed, the etiology of the Veteran's respiratory disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's respiratory disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The June 2012 VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's respiratory disability, as well as consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the Veteran's lay assertions regarding his exposure to asbestos in service, the Board ultimately places far more probative weight on the VA medical opinion.  Given that the most probative opinion is against a finding of a relationship between the Veteran's respiratory disability, diagnosed as COPD, and service, the Board finds that service connection is not warranted.  


ORDER

Entitlement to service connection for a right hand disability, diagnosed as mild degenerative joint disease of the first carpal metacarpal joint space, is denied.

Entitlement to service connection for right hand peripheral neuropathy is denied.

Entitlement to service connection for a groin disability is denied.

Entitlement to service connection for a chest disability, claimed as possible internal injuries, is denied.

Entitlement to service connection for a respiratory disability, diagnosed as COPD, is denied.



REMAND

Right Elbow Disability

As to the claim for entitlement to service connection for a right elbow disability, the Veteran was afforded a VA examination in August 2010.  The Veteran reported that he "hit" his elbow on the side of the ship in approximately 1970.  He denied any other history of elbow trauma.  He reported a current occasional dull ache in the right elbow.  The examiner diagnosed the Veteran with mild arthritis of the right elbow.  The examiner noted that the Veteran's service treatment records showed that he injured his right elbow in May 1970, and x-ray imaging of the right elbow was negative.  The examiner noted that there were no other complaints or follow ups related to the right elbow.  The examiner noted that apparently the elbow pain resolved because the Veteran's December 1971 separation examination was normal.  The examiner therefore found that the Veteran's right elbow mild arthritis was not caused by or related to his active duty service right elbow contusion with normal radiographic findings.

The Board finds this opinion inadequate because no rationale for the opinion was provided; the examiner simply cited to the injury in service which he found "apparently" resolved prior to separation.  Under the duty to assist, an addendum opinion must be obtained which addresses the etiology of the Veteran's currently diagnosed right elbow mild arthritis with an adequate rationale.

Right Eye Disability

As to the claim for service connection for a right eye disability, the Veteran's service treatment records revealed treatment for a foreign body in the right eye in April 1968.  On the Veteran's December 1971 separation examination, his eyes were evaluated as normal.  In a March 2008 post-service private treatment record, the Veteran was treated for an eye infection.  He reported a build-up of mucous in the eye from time to time.  The Veteran was afforded a VA examination in August 2010.  The Veteran reported some mucous discharge after foreign body trauma in the right eye while in service.  Following physical examination, the examiner found that both eyes were in good ocular health.  The examiner found that the right eye mucous discharge was not due to or aggravated by the foreign body trauma while in service.  In a VA treatment record dated in September 2012, the Veteran reported eye allergies for years.  The assessment was allergic conjunctivitis.

The Board finds the August 2010 VA medical opinion to be inadequate because no rationale for the opinion was provided.  Moreover, the Veteran has received a new diagnosis for his eye condition: allergic conjunctivitis.  Under the duty to assist, an addendum opinion must be obtained which addresses the etiology of the Veteran's currently diagnosed right eye disability with an adequate rationale.

Prostate Disability and Colon Polyps

The Veteran is seeking entitlement to service connection for a prostate disability and colon polyps due to herbicide exposure resulting from his service in the United States Navy on the USS McKean and the USS Oriskany.  Specifically, he reported that when he was on the USS McKean, he was stationed 100 yards from the beach of Vietnam to provide fire support for the infantry.  The Veteran has not asserted that he set foot on the land of the Republic of Vietnam.  

Initially, the Board notes that the Veteran has not been currently diagnosed with one of the 12 presumptive conditions with a positive association to Agent Orange exposure.  However, the Veteran indicated that he has had an enlarged prostate since the early 1970's, and he has had nodules removed from his colon.  Post-service treatment records dated in October 2006 revealed treatment for a prostate nodule and elevated prostate specific antigen (PSA) velocity.  Treatment records showed mild chronic prostatitis.  It was noted that a total of 19 vials were sent and 24 biopsy cores were taken.  Results showed all biopsies were benign.  Private treatment records from Dr. P.R. dated in October 2002 also showed treatment for rectal bleeding, and a diagnosis of right transverse colon polyp and diverticulosis.

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit has held that 38 C.F.R. §§ 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert. denied, 129 S.Ct. 1002, 173 L.Ed. 2d 315 (2009).

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and that a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam (blue water versus brown water)) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001). 

Currently of record are the Veteran's service personnel records which indicate that the Veteran served aboard the USS Oriskany from March 1968 to May 197, and aboard the USS McKean from June 1971 to December 1971.  The Veteran submitted the deck logs from the USS McKean for the period from October 1, 1971, to October 31, 1971.  The deck logs did not confirm that the USS McKean docked at any port in South Vietnam, traveled up any inland waterways, or came any closer than 6,000 yards from the shoreline of South Vietnam.  However, the Veteran's service personnel records revealed that the Veteran was designated for hostile fire pay for his service on the USS McKean for the months of October through December 1971.  The service personnel records further indicated that the Veteran's income tax was not deducted on his pay record for the months of October through December 1971 while the USS McKean was in the "combat zone of Vietnam."  Although review of VA's maintained list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents listed the USS McKean as operating on the Mekong and Saigon River Deltas during March 14 through 15, 1967, there is no confirmation that the USS McKean entered brown water or other information which would provide a basis for presumptive exposure for service members aboard the ship at the time of the Veteran's service.  

A close review of the record reveals that there has been incomplete development to determine whether, during the Veteran's service aboard the USS McKean from June 1971 to December 1971, the ship operated on the inland waterways of Vietnam.  As this development may provide a basis for conferring presumptive exposure, the Board finds that a remand is necessary to allow for this additional development.  Upon remand, the AOJ should obtain this development, to include submitting a request to the Joint Services Records Research Center (JSRRC).

Even if such development does not lead to the granting of any presumption, the Board finds that a VA examination is necessary to assist in developing other theories of entitlement.  Although the Veteran has not currently been diagnosed with one of the 12 presumptive conditions with a positive association to Agent Orange exposure, as recognized by VA, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).  The Board observes that the Veteran has not yet been afforded a VA examination with etiology opinion for his claimed conditions.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to address the nature and etiology of any prostate disability and colon polyp disability, to include whether it is at least as likely as not related to his active duty service, to include any verified herbicide exposure in Vietnam.


Spousal Aid and Attendance

The Veteran is seeking special monthly compensation due to the need of regular aid and attendance for his wife.

Any veteran entitled to compensation at the rates provided in 38 U.S.C.A. § 1114, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115 (West 2014).  38 C.F.R. § 3.351(a)(2) (2014) specifies that increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance. 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.  38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(b).

The Board notes that the Veteran is not currently service-connected for any disability.  As a disability rating of 30 percent or higher is required, the Veteran is currently not entitled to additional compensation under 38 U.S.C.A. § 1114.  However, adjudication of the Veteran's remanded claims for service connection for a right elbow disability, a right eye disability, a prostate disability, and colon polyps may provide the required 30 percent or higher disability percentage.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

TDIU

With respect to the Veteran's assertion that he is unable to work due to his claimed service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claims for service connection for a right elbow disability, a right eye disability, a prostate disability, and colon polyps, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The AOJ should take appropriate steps to determine whether the U.S.S. McKean was present in Vietnam's inland waterways during the Veteran's service aboard this ship from June 1971 to December 1971.  These steps should be documented in the Veteran's claims file.

3. After completing the above development, return the claims file to the August 2010 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's current right elbow disability, diagnosed as mild arthritis.  If the August 2010 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  If and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should specifically state:

Whether there is a 50 percent probability or greater that the Veteran's currently diagnosed right elbow mild arthritis is etiologically related to his active duty service, to specifically include his injury to the right elbow in service in May 1970.

   The examiner is advised that the Veteran is competent 
   to report his symptoms and history, and such reports, 
   including those of continuity of symptomatology, 
   must be acknowledged and considered in formulating 
   any opinion.
   
   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.
   
   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be 
   addressed.  If the requested opinion cannot be made 
   without resort to speculation, the examiner must state 
   this and specifically explain why an opinion cannot be 
   provided without resort to speculation.

4. After completing the development in step 1, return the claims file to the August 2010 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's currently diagnosed right eye disability.  If the August 2010 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should specifically state:

Whether there is a 50 percent probability or greater that the Veteran's current right eye disability, diagnosed as allergic conjunctivitis, is etiologically related to his active duty service, to specifically include the injury to his right eye from a foreign body in April 1968.

   The examiner is advised that the Veteran is competent 
   to report his symptoms and history, and such reports, 
   including those of continuity of symptomatology, 
   must be acknowledged and considered in formulating 
   any opinion.
   
   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.
   
   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be 
   addressed.  If the requested opinion cannot be made 
   without resort to speculation, the examiner must state 
   this and specifically explain why an opinion cannot be 
   provided without resort to speculation.

5. After completing the development in steps 1 and 2, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his prostate disability and colon polyps.  The entire record, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should:

(a) Identify any currently diagnosed prostate disability.

(b) Opine whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed prostate disability was related to the Veteran's active duty service, to include any in-service exposure to herbicides.

(c) Identify any colon disability, to include colon polyps.

(d) Opine whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed colon disability, to include colon polyps, was related to the Veteran's active duty service, to include any in-service exposure to herbicides.

   The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

	The examiner is advised that the Veteran is competent 
	to report his symptoms and history, and such reports, 
	including those of continuity of symptomatology, 
	must be acknowledged and considered in formulating 
	any opinion.  If the examiner rejects the Veteran's 
	reports, the examiner must provide a reason for doing 
	so.

6. After the above development has been completed, adjudicate the claims for entitlement to service connection for a right elbow disability; entitlement to service connection for a right eye disability; entitlement to service connection for a prostate disability; entitlement to service connection for a colon polyps; entitlement to aid and attendance for a spouse; and entitlement to TDIU.  If any benefit sought remains denied, provide the Veteran a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


